DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 48-51, 54-55, 57-59, 62-65 and 67-71 are currently pending.  
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 Claim 48 is AMENDED as follows: --“20 - 80 w/w% of a water-miscible organic solvent 

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of the invention, the claimed oral levothyroxine solution was not anticipated in the prior art. The closest prior art of record is Psarrakis (WO2012/120338 published 09/13/2012). Psarrakis teaches preparing an oral levothyroxine solution with a pH of 5 comprising 
 
    PNG
    media_image1.png
    410
    718
    media_image1.png
    Greyscale

 Further, the prior art of Patel (International Journal of Pharmaceutics Vol. 264 pages 35-43 published 2003) guides a skilled artisan away from adjusting an levothyroxine solution below 5 at temperatures above 40°C, due to increased chemical instability (Figure 3). In view of the combined prior art of Psarrakis and Patel, a skilled artisan would not have predicted the stability of said aqueous oral levothyroxine solution would have improved upon the reduction of pH from 5 to a pH of 3.5 to 4.9 as claimed. In view of the increased stability of levothyroxine and the reduced concentration of the impurity liothyronine afforded by the adjustment of pH from pH 5 to a pH range of pH 3.5 to pH 4.9, said results are unexpected in comparison to Psarrakis (WO2012/120338 
  Claims 48-51, 54-55, 68, 70-71 are allowable. The restriction requirement between Groups (I) and (II) as set forth in the Office action mailed on 10/03/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups (I) and (II) is withdrawn.  Claims 57-59, 62-65, 67-69, directed to the method of preparing the oral levothyroxine solution are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628




/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628